DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/03/2021 to the Office Action mailed on 01/04/2021 is acknowledged.
Claim Status
Claims 31-45 are pending. 
Claims 1-30 are cancelled by a preliminary amendment filed on 08/09/2019.
Claims 31-45 are newly added by a preliminary amendment filed on 08/09/2019.
Claims 40-45 are withdrawn as being directed to a non-elected invention.
Claims 31-39 have been examined.
Claims 31-39 are rejected.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 31-39) in the reply filed on 03/03/2021 is acknowledged.
Priority
Priority to 371 PCT/KR2018/001719 filed on 02/08/2018 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 08/09/2019 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abajian et al. (US Patent Application Publication 2003/0176354 A1, Published 09/18/2003) in view of Hahn et al. (US Patent Application Publication 2006/0110458 A1, Published 05/25/2006).
The claims are directed to a method of treating mental illness such as depression and/or anxiety comprising administering a sustained-release formulation to a subject in need thereof, wherein the sustained release formulation comprises a microcapasule comprising a psychopharmaceutical agent in a biodegradable polymer and a hydrogel such as hyaluronic acid comprising a first chemical functional group such as acrylamide and a second chemical functional group such as 3-amino-1-propanethiol which are crosslinked to each other.
Abajian et al. teach uses of certain peptides to treat patients suffering from neurological or psychiatric disorders are disclosed (abstract). It has been found that peptides described herein are potentially useful in treating a variety of physiological, psychosomatic, neurological and psychological disorders, including bipolar disorder, seasonal affective disorder, eating disorders such as bulimia, anorexia nervosa and exogenous obesity, chronic fatigue syndrome, fibromyalgia, sexual dysfunction, anxiety disorders, attention deficit disorder, Parkinson's disease, depression accompanying schizophrenia, jet lag syndrome and addiction disorders including alcohol dependence (paragraph 0011). The active ingredient may also be formulated for incorporation into liposomes, microcapsules, or into polymer or wax-based preparations, which may be for controlled release (paragraph 0211). 
Abajian et al. lacks a teaching wherein the formulation comprises a hydrogel. 
Hahn et al. teach the present invention provides a method for preparing a sustained-release carrier, wherein in a solution in the presence of a protein or a peptide, a hyaluronic acid derivative having an unsaturated bond(s) or a mercapto group(s) introduced into hyaluronic acid is chemically 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the peptides of Abajian et al. to the hydrogel of Hahn et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide an improve sustained release formulation of peptides for treatment of depression and/or anxiety. For the foregoing reasons the claims are rendered obvious by the teachings of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617